113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Preston C. ROBERSON, Appellant,v.Mr. WALTON, Manager, Cummins Unit Infirmary, ArkansasDepartment of Correction;  Ms. Bennett, Cummins UnitInfirmary, Arkansas Department of Correction;  Don Worthy;Ken Wright;  Dr. Brooks;  Dr. Lintecum, originally sued as"Dr. Lintcum";  Lois Coleman, originally sued as "LouisColeman";  Ann Stephens, originally sued as "Ann Stephen";Defendants.Frank Thompson, originally sued as "Warden Thompson," Appellee.
No. 96-1365.
United States Court of Appeals, Eighth Circuit.
May 20, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Arkansas inmate Preston C. Roberson appeals from a final order entered in the United States District Court for the Eastern District of Arkansas granting summary judgment in favor of Frank Thompson in Roberson's 42 U.S.C. § 1983 action claiming deliberate indifference to serious medical needs.  Having carefully reviewed the record and the briefs, we conclude summary judgment was proper based on issue preclusion or collateral estoppel grounds.  Roberson asserted in this action that Thompson did nothing when he complained about nurse Ann Stephens's refusal to treat his knee.  Thus, an element of the deliberate indifferent claim against Thompson is that Stephens was deliberately indifferent to Roberson's knee problems.  That issue, however, was raised, litigated and decided on the merits in a previous action in which the district court held that Stephens was not deliberately indifferent to Roberson's serious medical problems.  Roberson v. Stephens, No. PB-C-93-325, slip op. at 4 (E.D.Ark. Oct. 1, 1993) (memorandum and order), aff'd, 29 F.3d 628 (8th Cir.1994) (table).


2
Accordingly, we affirm the order of the district court.  Roberson's motion for a hearing is denied.